DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:
(line 2) “at least one seal assembly” should be changed to “the at least one seal assembly”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The phrase “optionally” should be deleted.
Claim 11 recites the limitation "the adapter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the limitation should be changed to “the Christmas tree”.
Regarding claim 11, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The phrase “optionally” should be deleted.
Claim 12 recites the limitation "the production flowbore or the longitudinal flowbore of the adapter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the limitation should be changed to either “the production flowbore or the longitudinal flowbore”, or “the production flowbore or the longitudinal flowbore of the Christmas tree”.
Claim 13 recites the limitation "the production flowbore of the adapter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the limitation should be changed to either “the production flowbore”, or “the production flowbore of the Christmas tree”.
Claim 15 recites the limitation "the sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “a sleeve”.
Claims 2-10, 14 and 16-19 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (5,868,203).
As concerns claim 15, Cunningham shows a method of installing a Christmas tree (150) on a wellhead (110), the method comprising: configuring a sleeve (154) of the Christmas tree to have an orientation (Fig. 3); deploying the Christmas tree to the wellhead (Fig. 3); and connecting the Christmas tree to the wellhead (Fig. 4).
As concerns claim 16, Cunningham shows pressurizing one or more seal assemblies (156) of the Christmas tree; rotating the sleeve to the desired orientation; engaging the one or more seal assemblies of the Christmas tree; and locking the sleeve in the desired orientation (Fig. 3 & 4; col 6, ln 30-50).
As concerns claim 17, Cunningham shows determining an orientation of a tubing hanger (159) installed in the wellhead (110) and determining a location of production equipment (not shown; typical equipment used during a production operation) relative to the wellhead, wherein the configuring is based on the orientation of the tubing hanger and the location of the production equipment (Fig. 3 & 4).
As concerns claim 18, Cunningham shows preventing engagement of one or more seal assemblies (156) of the Christmas tree during transportation (Fig. 3).
As concerns claim 19, Cunningham shows installing at least one subsea wellhead component (not shown; typical equipment used during a production operation) proximate the Christmas tree (Fig. 3 & 4).
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R BUCK/Primary Examiner, Art Unit 3679